 

 

USDC SHINY
BOCUMENT

©

 

Foy age .
bel eee egtee e eesinerpunueinancn

UNITED STATES DISTRICT COURT NAT WY an a, :
DATE PELED: Uf - bo] CG
SOUTHERN DISTRICT OF NEW YORK ben = eran

 

 

 

 

 

 

 

UNITED STATES OF AMERICA,

ja Ce WRG LAP)

14 CR 075-01 (LAP)

~ VVo>-

PAUL CALDER LEROUX,
ORDER

 

 

LORETTA A. PRESKA, Senior United States District Judge:

The CJA attorney on duty today, Jessica Ortiz, is appointed
to represent the above-named defendant. Sentencing is scheduled
for July 23, 2019 at 10:00 a.m. The Probation Department is

ordered to prepare the presentence report.

Dated: April 1, 2019

Yaletha @ Yewles

LORETTA A. PRESKA
Senior United States District Judge

 
